Name: 83/296/EEC: Commission Decision of 6 June 1983 authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-06-15

 Avis juridique important|31983D029683/296/EEC: Commission Decision of 6 June 1983 authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC Official Journal L 157 , 15/06/1983 P. 0029 - 0034 Spanish special edition: Chapter 03 Volume 28 P. 0048 Portuguese special edition Chapter 03 Volume 28 P. 0048 *****COMMISSION DECISION of 6 June 1983 authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC (83/296/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material (1), as last amended by the Act of Accession of Greece, and in particular Article 15 (1) thereof, Having regard to the requests submitted by certain Member States, Whereas production of reproductive material of the species set out in the Annex hereto is at present insufficient in all Member States, with the result that their requirements for reproductive material conforming to the provisions of Directive 66/404/EEC cannot be met; Whereas non-member countries are not in a position to supply sufficient reproductive material of the relevant species which can afford the same guarantees as Community reproductive material and which conforms to the provisions of the above Directive; Whereas the Member States should therefore be authorized to permit, for a limited period, the marketing of reproductive material of the relevant species which satisfies less stringent requirements; Whereas, for genetic reasons, the reproductive material must be collected at places of origin within the natural range of the relevant species and the strictest possible guarantees should be given to ensure the identity of the material; Whereas each of the Member States should furthermore be authorized to permit the marketing in its own territory of seed which satisfies less stringent requirements, together with plants produced therefrom, the marketing of which has been permitted under this Decision in another Member State; whereas, such a measure is likely to permit intra-Community trade in the relevant reproductive material and to satisfy better the needs of the Member States involved; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. Member States are hereby authorized, on the terms set out in the Annex hereto and on condition that the proof specified in Article 3 is furnished with regard to the place of provenance of the seed and the altitude at which it was collected, to permit the marketing within their own territory of seed satisfying less stringent requirements. 2. Member States are further authorized to permit the marketing in their own territory of seed approved for marketing under this Decision in another Member State. 3. Member States are further authorized to permit the marketing in their own territory of plants produced from the abovementioned seed. Article 2 1. The proof referred to in Articles 1 (1) shall be deemed to be furnished where the seed is of the category 'source-identified reproductive material' as defined in the OECD (Organization for Economic Cooperation and Development) scheme for the control of forest reproductive material moving in international trade. 2. Where the OECD scheme referred to in paragraph 1 is not used at the place of provenance of the seed, other official evidence shall be admissible. 3. Where official evidence cannot be provided in the case of the species Pinus Strobus, Member States may accept other non-official evidence. Article 3 Authorizations provided for under Articles 1 (1) and 2, in so far as they concern the first marketing in the territory of the Member States, shall expire on 29 February 1984. Authorizations granted under Article 1 (1), in so far as they do not concern the first marketing, and authorizations granted under Article 1 (2) shall expire on 31 December 1986. Article 4 Member States shall, before 1 April 1984, notify the Commission of the quantities of seed or, where appropriate, of plants satisfying less stringent requirements, which are approved for first marketing in their territory under this Decision. The Commission shall inform the other Member States thereof. Article 5 This Decision is addressed to the Member States. Done at Brussels, 6 June 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2326/66. LEGEND The Member States and the States of provenance are indicated in the order of the abbreviations of the international code used for motor vehicles. 1. Member States 1.2 // B // - Kingdom of Belgium // D // - Federal Republic of Germany // DK // - Kingdom of Denmark // F // - French Republic // GB // - United Kingdom // GR // - Greece // I // - Italian Republic // IRL // - Ireland // L // - Grand Duchy of Luxembourg // NL // - Kingdom of the Netherlands 2. States of provenance 1.2 // BG // - Bulgaria // CDN // - Canada // CH // - Switzerland // CS // - Czechoslovakia // DDR // - German Democratic Republic // H // - Hungary // J // - Japan // N // - Norway // PL // - Poland // PL(Ca) // - Poland (Carpathians) // R // - Romania // SU(Li) // - Union of Soviet Socialist Republics (Lithuania) // SU // - Union of Soviet Socialist Republics // USA // - United States of America // YU // - Yugoslavia